EXHIBIT 10.1

EXECUTION VERSION


    
REFINANCING TERM LOAN AMENDMENT NO. 2 AND REPLACEMENT REVOLVING CREDIT FACILITY
AMENDMENT NO. 1 dated as of April 15, 2014 (this “Agreement”), to the Credit
Agreement dated as of March 25, 2013 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”), among ORBITZ
WORLDWIDE, INC., a Delaware corporation (the “Borrower”), CREDIT SUISSE AG, as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender,
JPMORGAN CHASE BANK, N.A. and SUNTRUST BANK, as L/C Issuers, and each lender
party thereto (collectively, the “Lenders”).


WHEREAS, the Borrower has requested that (a) the Persons set forth on Schedule I
hereto under the caption “Refinancing Term Lenders” (the “Refinancing Term
Lenders”) make Refinancing Term Loans to the Borrower on the Second Amendment
Effective Date in an aggregate principal amount of $450,000,000 (the
“Refinancing Term Loans”; the commitments to make such term loans, the
“Refinancing Term Commitments”), and (b) the Persons set forth on Schedule II
hereto under the caption “Replacement Revolving Credit Lenders” (the
“Replacement Revolving Credit Lenders”) provide Replacement Revolving Credit
Commitments to the Borrower on the Second Amendment Effective Date in an
aggregate amount of $80,000,000 (the “Replacement Revolving Credit Commitments”;
the loans made pursuant thereto, the “Replacement Revolving Credit Loans”);
WHEREAS, the Borrower will use the Net Cash Proceeds of the Refinancing Term
Loans, together with cash on hand, (i) to repay in full all outstanding
Tranche C Term Loans, (ii) to repay in full all outstanding Tranche B Term
Loans, (iii) to pay fees and expenses incurred in connection with the foregoing
and (iv) for general corporate purposes;
WHEREAS, upon the Second Amendment Effective Date (as defined below), the Credit
Agreement will be amended to provide for certain of the terms of the Tranche C
Term Loans, the Revolving Credit Commitments and the Revolving Credit Loans as
set forth herein;
WHEREAS, upon the Second Amendment Effective Date, (a) each Person that executes
and delivers a signature page to this Agreement designating itself as a
“Refinancing Term Lender” shall have the Refinancing Term Commitment set forth
opposite its name on Schedule I hereto and (b) each Person that executes and
delivers a signature page to this Agreement designating itself as a “Replacement
Revolving Credit Lender” shall have the Replacement Revolving Credit Commitment
set forth opposite its name on Schedule II hereto;
WHEREAS, (a) the Refinancing Term Lenders are willing to make the Refinancing
Term Loans to the Borrower on the Second Amendment Effective Date and (b) the
Replacement Revolving Credit Lenders are willing to provide the Replacement




--------------------------------------------------------------------------------

2

Revolving Credit Commitments on the Second Amendment Effective Date, in each
case on the terms and subject to the conditions set forth herein and in the
Credit Agreement;
WHEREAS, (a) after giving effect to the incurrence of the Refinancing Term Loans
and the application of the Net Cash Proceeds thereof as contemplated hereby, the
Refinancing Term Loans will be the only Term Loans outstanding under the Credit
Agreement as of the Second Amendment Effective Date, and (b) after giving
effect to the termination of the Revolving Credit Commitments in effect
immediately prior to the Second Amendment Effective Date (the “Existing
Revolving Credit Commitments”) and the provision of the Replacement Revolving
Credit Commitments pursuant hereto, the Replacement Revolving Credit Commitments
will be the only Revolving Credit Commitments outstanding under the Credit
Agreement as of the Second Amendment Effective Date; and
WHEREAS, Credit Suisse Securities (USA) LLC, Jefferies Finance LLC, J.P. Morgan
Securities LLC, Morgan Stanley Senior Funding, Inc. and SunTrust Robinson
Humphrey, Inc. will act as joint lead arrangers and joint bookrunners for this
Agreement, the Refinancing Term Loans and the Replacement Revolving Credit
Commitments.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The provisions
of Section 1.02 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.
SECTION 2. Refinancing Term Loans. (a) Subject to the terms and conditions set
forth herein and in the Credit Agreement, each Refinancing Term Lender agrees,
severally and not jointly, to make Refinancing Term Loans to the Borrower on the
Second Amendment Effective Date in the amount set forth opposite such
Refinancing Term Lender’s name on Schedule I hereto.
(b)    Each of the parties hereto hereby agrees that notwithstanding that the
aggregate principal amount of the Refinancing Term Loans exceeds the aggregate
principal amount of the outstanding Term Loans refinanced with the proceeds
thereof, all such Refinancing Term Loans shall constitute Refinancing Term Loans
under Section 2.17 of the Credit Agreement. Unless the context shall otherwise
require, each Refinancing Term Lender shall constitute a Refinancing Term
Lender, a Tranche C Term Lender, a Term Lender and a Lender, and its Refinancing
Term Loans shall constitute Refinancing Term Loans, Tranche C Term Loans, Term
Loans and Loans, in each case for all purposes of the Credit Agreement (as
amended hereby) and the other Loan Documents.




--------------------------------------------------------------------------------

3

(c)    Unless previously terminated, the Refinancing Term Commitments shall
terminate upon the making of the Refinancing Term Loans on the Second Amendment
Effective Date.


(d)    The proceeds of the Refinancing Term Loans shall be used by the Borrower
solely to repay in full all outstanding Tranche C Term Loans and all outstanding
Tranche B Term Loans, together with all amounts required to be paid by it in
connection therewith, to pay fees and expenses incurred in connection with the
transactions contemplated by this Agreement and for general corporate purposes.


SECTION 3. Replacement Revolving Credit Facility; Existing Letters of Credit.
(a) Subject to the terms and conditions set forth herein and in the Credit
Agreement, each Replacement Revolving Credit Lender agrees, severally and not
jointly, to provide a Replacement Revolving Credit Commitment to the Borrower on
the Second Amendment Effective Date in the amount set forth opposite such
Replacement Revolving Credit Lender’s name on Schedule II hereto.


(b)    Each of the parties hereto hereby agrees that notwithstanding that the
aggregate amount of the Replacement Revolving Credit Commitments exceeds the
aggregate amount of the Existing Revolving Credit Commitments replaced thereby,
all such Replacement Revolving Credit Commitments shall constitute Replacement
Revolving Credit Commitments under Section 2.18 of the Credit Agreement. Unless
the context shall otherwise require, each Replacement Revolving Credit Lender
shall constitute a Revolving Credit Lender and a Lender, its Replacement
Revolving Credit Commitment shall constitute a Revolving Credit Commitment and a
Commitment, and its Replacement Revolving Credit Loans shall constitute
Revolving Credit Loans and Loans, in each case for all purposes of the Credit
Agreement (as amended hereby) and the other Loan Documents.
(c)    The proceeds of the Replacement Revolving Credit Loans shall be used by
the Borrower solely for working capital and other general corporate purposes of
the Borrower and its Subsidiaries, including the financing of Permitted
Acquisitions.
(d)    On the Second Amendment Effective Date, all Existing Revolving Credit
Commitments shall be terminated, and all Revolving Credit Loans then
outstanding, if any, together with all accrued and unpaid interest thereon, and
all other amounts accrued for the benefit of the Revolving Credit Lenders, shall
be repaid in full.
(e)    Each of Credit Suisse AG, JPMorgan Chase Bank, N.A. and SunTrust Bank, in
its capacity as an L/C Issuer under the Credit Agreement, and each Replacement
Revolving Credit Lender agrees that, notwithstanding the termination of the
Existing Revolving Credit Commitments, the Letters of Credit outstanding on the
Second Amendment Effective Date shall remain outstanding, and each Replacement
Revolving Credit Lender further agrees that it shall be bound by the applicable
provisions of Section 2.03 of the Credit Agreement in respect thereof.
Notwithstanding any notice of termination of the Existing Revolving Credit
Commitments delivered by the Borrower pursuant to Section 7(e) hereof, the
Letter of Credit sublimit applicable to each L/C




--------------------------------------------------------------------------------

4

Issuer shall continue in effect in the same amount as under the Existing
Revolving Credit Commitments after giving effect to the Replacement Revolving
Credit Commitments.
SECTION 4. Amendments to the Credit Agreement. (a) The first and second
paragraphs of the preliminary statements to the Credit Agreement are hereby
amended and restated in their entirety as follows:
“On the Closing Date, the Lenders extended credit to the Borrower in the form of
(i) Tranche B Term Loans in an initial aggregate Dollar Amount of $150,000,000,
(ii) Tranche C Term Loans in an initial aggregate Dollar Amount of $300,000,000
and (iii) a Revolving Credit Facility in an initial aggregate Dollar Amount of
$65,000,000.
On the First Refinancing Term Loan Amendment Effective Date, the Borrower, the
other Loan Parties party thereto, the Administrative Agent and the Refinancing
Term Lenders (as defined therein) entered into the First Refinancing Term Loan
Amendment, pursuant to which such Refinancing Term Lenders extended credit to
the Borrower in the form of (i) Tranche C Term Loans in an initial aggregate
Dollar Amount of $350,000,000, the proceeds of which were used to (x) repay in
full all Tranche C Term Loans then outstanding and (y) repay Tranche B Term
Loans then outstanding in an aggregate principal amount of $50,000,000, and (ii)
Tranche B Term Loans in an initial aggregate Dollar Amount of $100,000,000, the
proceeds of which were used to repay all Tranche B Term Loans then outstanding
(other than those repaid with the proceeds of the Tranche C Term Loans borrowed
on the First Refinancing Term Loan Amendment Effective Date, as described in
clause (i)(y) above).
The Borrower has requested that, on the Second Amendment Effective Date,
pursuant to the Second Amendment, (i) the Lenders party thereto extend credit to
the Borrower in the form of (x) Tranche C Term Loans in an initial aggregate
Dollar Amount of $450,000,000, the proceeds of which will be used to repay in
full all Term Loans then outstanding, and (y) a Revolving Credit Facility in an
initial aggregate Dollar Amount of $80,000,000, which facility may include one
or more Swing Line Loans and one or more Letters of Credit from time to time,
and (ii) the Revolving Credit Commitments in effect immediately prior to the
Second Amendment Effective Date be terminated in full and replaced by the
Replacement Revolving Credit Commitments (as defined in the Second Amendment).
The proceeds of Revolving Credit Loans will be used for working capital and
other general corporate purposes of the Borrower and its Subsidiaries, including
the financing of Permitted Acquisitions. Swing Line Loans and Letters of Credit
will be used for general corporate purposes of the Borrower and its
Subsidiaries.
(b)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in proper alphabetical order therein:




--------------------------------------------------------------------------------

5



“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the Test Period most recently ended on or prior
to such date to (b) Fixed Charges of the Borrower and the Restricted
Subsidiaries for such Test Period, calculated on a Pro Forma Basis.
“Fixed Charges” means, for any period, the sum, without duplication, of the
following for such period: (1) Consolidated Interest Expense for such period,
plus (2) all dividend payments on any series of Disqualified Equity Interests or
preferred stock of the Borrower or any Restricted Subsidiary made during such
period.


“Other Non-Loan Party Indebtedness” has the meaning specified in Section
7.03(r).
“Second Amendment” means the Refinancing Term Loan Amendment No. 2 and
Replacement Revolving Credit Facility Amendment No. 1 dated as of April 15,
2014, among the Borrower, the other Loan Parties party thereto, the
Administrative Agent, the Refinancing Term Lenders party thereto and the
Replacement Revolving Credit Lenders party thereto.
“Second Amendment Effective Date” has the meaning assigned to the term “Second
Amendment Effective Date” in the Second Amendment.
“Specified Loan Party Guarantees” has the meaning specified in Section 7.03(r).
(c)    The definition of the term “Alternative Currency” in Section 1.01 of the
Credit Agreement is hereby amended by (i) replacing the word “or” therein with a
comma and (ii) inserting the words “, Canadian Dollars, Japanese Yen or Hong
Kong Dollars” immediately before the period at the end thereof.


(d)    The definition of the term “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


““Applicable Rate” means a percentage per annum equal to (a) with respect to
Tranche C Term Loans, (i) 3.50% per annum, in the case of Eurocurrency Rate
Loans, and (ii) 2.50% per annum, in the case of Base Rate Loans, (b) with
respect to Revolving Credit Loans and Letter of Credit fees, (i) 3.00% per
annum, in the case of Eurocurrency Rate Loans and Letter of Credit Fees, and
(ii) 2.00% per annum, in the case of Base Rate Loans, and (c) with respect to
facility fees in respect of the Revolving Credit Facility, 0.50% per annum.”
(e)    The definition of the term “Arrangers” in Section 1.01 of the Credit
Agreement is hereby amended by (i) replacing the first occurrence of the word
“and” therein with a comma and (ii) inserting the words “and Morgan Stanley
Senior Funding, Inc.” after the words “SunTrust Robinson Humphrey, Inc.”.




--------------------------------------------------------------------------------

6



(f)    The definition of the term “Class” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the words (i) “, Tranche B Term Lenders”
from clause (a) thereof, (ii) “, Tranche B Term Commitments” from clause (b)
thereof and (iii) “, Tranche B Term Loans” from clause (c) thereof.


(g)    The definition of the term “Documentation Agent” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the words “and Morgan Stanley
Senior Funding, Inc., collectively,” after the words “J.P. Morgan Securities
LLC” therein.


(h)    The definition of the term “Eurocurrency Rate” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the words “Tranche B Term Loan
or” therefrom.


(i)    The definition of the term “Facility” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the words “the Tranche B Term Loans,”
therefrom.


(j)    The definition of the term “Incremental Tranche B Term Loans” in Section
1.01 of the Credit Agreement is hereby deleted in its entirety.


(k)    The definition of the term “Incremental Tranche C Term Loans” in Section
1.01 of the Credit Agreement is hereby deleted in its entirety.


(l)    The first sentence of the last paragraph of the definition of the term
“Indebtedness” in Section 1.01 of the Credit Agreement is hereby amended by (i)
inserting the letter “(x)” immediately after the words “intercompany
Indebtedness” in clause (B) therein and (ii) inserting the words “or (y) in
respect of unpaid transfer pricing obligations (including, without limitation,
transfer pricing obligations that are converted into intercompany loans) arising
in the ordinary course of business” prior to the period at the end thereof.


(m)    The definition of the term “Interest Period” in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the words “nine or” in the
first sentence thereof, (ii) deleting the reference to “and” at the end of
clause (d) thereof, (iii) replacing the period at the end of clause (e) thereof
with a reference to “; and” and (iv) inserting a new clause (f) to read as
follows:


“(f)    the initial Interest Period in respect of Term Loans borrowed on
the Second Amendment Effective Date shall be an Interest Period beginning on the
Second Amendment Effective Date and ending on May 30, 2014.”
(n)    The definition of the term “Latest Term Loan B Maturity Date” in Section
1.01 of the Credit Agreement is hereby deleted in its entirety.


(o)    The definition of the term “Latest Term Loan C Maturity Date” in Section
1.01 of the Credit Agreement is hereby deleted in its entirety.




--------------------------------------------------------------------------------

7



(p)    The definition of the term “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating in its entirety that
portion of the definition prior to the proviso as follows:


““Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is five years after the Second Amendment Effective Date and (b) with
respect to the Tranche C Term Loans, the date that is seven years after the
Second Amendment Effective Date;”
(q)    The definition of the term “Term Commitment” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the words “, a Tranche B Term
Commitment or” therefrom.


(r)    The definition of the term “Term Loan B Facility” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety.


(s)    The definition of the term “Term Loan C Facility” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety.


(t)    The definition of the term “Term Loans” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the words “the Tranche B Term Loans and”
therefrom.


(u)    The definition of the term “Tranche B Term Loan” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following new sentence at
the end thereof:


“As of the Second Amendment Effective Date, there were no outstanding Tranche B
Term Loans.”
(v)    The definition of the term “Tranche C Term Loan” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


““Tranche C Term Loan” means a loan made pursuant to
(a) Section 2.01(a)(ii) on the Closing Date, (b) Section 3 of the First
Refinancing Term Loan Amendment on the First Refinancing Term Loan Amendment
Effective Date or (c) Section 2 of the Second Amendment on the Second Amendment
Effective Date. The aggregate principal amount of Tranche C Term Loans
outstanding on the Second Amendment Effective Date is $450,000,000.”


(w)    The parenthetical phrase in each of Sections 2.14(a), 6.14, 7.02(i)(E),
7.02(n), 7.03(g) and 7.03(h) of the Credit Agreement specifying the
applicability of the covenant levels set forth in Section 7.11 for the June 30,
2013 Test Period to events requiring compliance with such covenants, but
occurring prior to the date the June 30, 2013 Test Period became effective, is
hereby deleted in its entirety.




--------------------------------------------------------------------------------

8



(x)    Section 2.02(a) of the Credit Agreement is hereby amended by deleting the
words “a Tranche B Term Borrowing,” from clause (i) in the sixth sentence
thereof.


(y)    Section 2.03(a)(ii)(A)(1) of the Credit Agreement is hereby amended by
(i) deleting the comma immediately following the words “denominated in Dollars”
and (ii) replacing the words “Euros, Sterling, Australian Dollars or Swiss
Francs” with the words “or any Alternative Currency”.


(z)    Section 2.05(b)(i)(A) of the Credit Agreement is hereby amended by (i)
deleting the second parenthetical phrase therein in its entirety and (ii)
replacing the third parenthetical phrase therein in its entirety with the
parenthetical phrase “(commencing with the fiscal year ending December 31,
2014)”.


(aa)    Section 2.05(e) of the Credit Agreement is hereby amended and restated
in its entirety as follows:


“(e) Repricing Protection. If, on or prior to the date that is six months after
the Second Amendment Effective Date, (i) this Agreement is amended, amended and
restated or otherwise modified in any manner that has the effect of reducing the
Effective Yield with respect to the Tranche C Term Loans or any Lender is
required to assign its Tranche C Term Loans pursuant to Section 3.07 as a result
of its failure to consent to such amendment, amendment and restatement or other
modification or (ii) all or any portion of the Tranche C Term Loans are prepaid
with the proceeds of, or all or any of the Tranche C Term Loans are converted
into, Indebtedness that has an Effective Yield that is less than the Effective
Yield of the Tranche C Term Loans being so prepaid or converted, then, in each
case, the Borrower shall pay to the Administrative Agent, for the account of
each Tranche C Term Lender, a fee in an amount equal to 1.0% of such Lender’s
Tranche C Term Loans that are subject to such amendment, amendment and
restatement, modification, assignment, prepayment or conversion, as applicable.”
(bb)    Section 2.07(a) of the Credit Agreement is hereby amended by (i)
replacing the words “September 2013” in clause (a) thereof with the words
“September 2014”, (ii) deleting the words “(A) an aggregate Dollar Amount equal
to 2.50% of the aggregate principal amount of all Tranche B Term Loans
outstanding on the First Refinancing Term Loan Amendment Effective Date and
(B)”, and (iii) replacing the remaining reference to “First Refinancing Term
Loan Amendment Effective Date” therein with a reference to “Second Amendment
Effective Date”.


(cc)    The proviso to Section 2.14(a)(i) of the Credit Agreement is hereby
amended by (i) replacing the comma at the end of sub-clause (1) therein with the
word “and”, (ii) replacing the word “covenants” in sub-clause (2) therein with
the word “covenant”, (iii) deleting the word “and” at the end of sub-clause (2)
therein and replacing it with a period and (iv) deleting sub-clause (3) therein
in its entirety.






--------------------------------------------------------------------------------

9

(dd)    Section 2.14(a)(ii) of the Credit Agreement is hereby amended by
replacing the number “$150,000,000” with the words “the sum of (x) $150,000,000
plus (y) an additional unlimited amount so long as, in the case of this clause
(y), the First Lien Leverage Ratio would not exceed 3.25 to 1.00 as determined
on a Pro Forma Basis.”


(ee)    Sub-clauses (B) and (C) of Section 2.14(a)(iii) of the Credit Agreement
are hereby amended and restated in their entirety as follows:


“(B) shall not mature earlier than the Latest Maturity Date, (C) shall have a
Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of any Class of Term Loans outstanding at the time such
Incremental Term Loans are incurred”.
(ff)    The first proviso to sub-clause (D) of Section 2.14(a)(iii) of the
Credit Agreement is hereby amended by inserting the words “and (subject to
clause (iii)(C) above) amortization schedule” immediately after the words
“interest rates” in sub-clause (2) therein.


(gg)    The second proviso to sub-clause (D) of Section 2.14(a)(iii) of the
Credit Agreement is hereby amended and restated in its entirety as follows:


“provided, further, that if the Effective Yield relating to Incremental Term
Loans incurred prior to the date that is 18 months after the Second Amendment
Effective Date exceeds the Effective Yield relating to any Term Loans
immediately prior to the effectiveness of the applicable Incremental Amendment
by more than 0.50% per annum, then the Applicable Rate relating to each
applicable Class of Term Loans shall be adjusted to be equal to the Effective
Yield relating to such Incremental Term Loans minus 0.50% per annum.”
(hh)    Section 2.14(b) of the Credit Agreement is hereby amended by replacing
“$25,000,000” therein with “$50,000,000”.


(ii)    Section 2.17(a)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(ii)(A) such Refinancing Term Loans shall mature no earlier than the Latest
Maturity Date in effect at the time of such Refinancing and (B) the Weighted
Average Life to Maturity of such Refinancing Term Loans shall not be shorter
than the Weighted Average Life to Maturity of any Class of Term Loans
outstanding at the time of such refinancing;”.
(jj)    Section 7.01(aa) of the Credit Agreement is hereby amended by replacing
“$25,000,000” therein with “$50,000,000”.


(kk)    Section 7.01 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (bb) thereof, (ii) replacing the period at
the end of clause (cc) thereof with the word “; and” and (iii) inserting the
following new clause (dd) at the end thereof:




--------------------------------------------------------------------------------

10

“(dd) Liens securing Indebtedness (including, for the avoidance of doubt,
Specified Loan Party Guarantees permitted thereby) permitted (and permitted to
be secured) under Section 7.03(r) on (i) all or any portion of the Collateral
(but not any other property or assets of any Loan Party); provided that the
holders of such Indebtedness, or a trustee or collateral agent on their behalf,
shall have become party to the Second Lien Intercreditor Agreement, (ii)
property or assets of Restricted Subsidiaries that are not Loan Parties;
provided that Specified Loan Party Guarantees may not be secured by such
property or assets of such Restricted Subsidiaries pursuant to this Section
7.01(dd) or (iii) a combination of (i) and (ii) above.”
(ll)    Section 7.02(c) of the Credit Agreement is hereby amended by (i)
deleting the words “together with, but without duplication of, the aggregate
consideration paid in respect of Permitted Acquisitions of Persons that do not
become Loan Parties pursuant to Section 7.02(i)(B), but with” in the first
parenthetical phrase in clause (iii)(A) thereof, (ii) replacing “$100,000,000”
in clause (iii)(A) thereof with the words “the greater of (x) $150,000,000 and
(y) 10.0% of Total Assets”, and (iii) inserting the following in clause (iii)(D)
thereof immediately following the word “obligations” therein:


“arising in the ordinary course of business (including (x) the conversion of any
such obligations into intercompany loans and (y) the direct or indirect
(including the payment of cash amounts in respect thereof, so long as, in the
case of any such cash amounts paid by a Loan Party to one or more Foreign
Subsidiaries, an amount at least equal (other than reductions thereof on account
of changes in exchange rates) to the amount so paid to such Foreign Subsidiaries
is received by one or more Loan Parties from Foreign Subsidiaries within five
Business Days of the date of such payment) conversion of such obligations (or
any intercompany loans into which such obligations have been converted) to, or
the exchanges of such obligations (or any such intercompany loans) for, Equity
Interests of, or other capitalization of any such obligations by, the Borrower
or any Restricted Subsidiary)”.
(mm)    Section 7.02(i) of the Credit Agreement is hereby amended by (i)
inserting the word “Restricted” immediately prior to the word “Subsidiary” in
the first sentence thereof, (ii) deleting the words “subject to clause (B)
below, a majority of all property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and” in clause (A)
thereof, (iii) inserting the words “, to the extent required by the Collateral
and Guarantee Requirement,” immediately before the words “be Guarantors” in
clause (A) thereof, (iv) replacing the content of clause (B) thereof with the
word “[reserved];”, (v) replacing the words “Total Leverage Ratio for the
Borrower shall be not greater than 4.0:1” with the words “Fixed Charge Coverage
Ratio shall be not less than 2.00 to 1.00 as determined on a Pro Forma Basis” in
sub-clause (2) of clause (E) thereof and (vi) replacing the word “covenants”
with the word “covenant” in sub-clause (3) of clause (E) thereof.


(nn)    Section 7.02(n) of the Credit Agreement is hereby amended by (i)
replacing the word “covenants” in the first sentence thereof with the word
“covenant”,




--------------------------------------------------------------------------------

11

(ii) replacing the words “exceed $175,000,000, in the aggregate” with the words
“, in the aggregate, exceed the greater of (x) $200,000,000 and (y) 15.0% of
Total Assets”, (iii) replacing the word “and” immediately before clause (ii) of
the proviso to the first sentence thereof with a comma, (iv) inserting the
following clause (iii) immediately before the period at the end of the proviso
to the first sentence thereof:


“and $50,000,000 less (1) the aggregate amount of Restricted Payments made
pursuant to Section 7.06(g)(i) and (2) the aggregate amount of prepayments,
redemptions, purchases, defeasances or other payments in respect of Junior
Financings prior to their scheduled maturity made pursuant to Section
7.13(a)(C).”, and
(v) replacing the words “July 1, 2013” with the words “January 1, 2014” and the
words “December 31, 2013” with the words “December 31, 2014”, in each case, in
the definition of “Cumulative Excess Cash Flow” set forth therein.
(oo)    Section 7.03(g) of the Credit Agreement is hereby amended by (i)
inserting the number “(i)” immediately before the first occurrence of the word
“Indebtedness” therein, (ii) replacing the number “(i)” therein with the letter
“(x)”, (iii) replacing the number “(ii)” therein with the letter “(y)”, (iv)
inserting the words “and (ii) any Permitted Refinancing of the foregoing”
immediately following the words “Permitted Acquisition” in clause (y) therein
(as redesignated pursuant to clause (iii) above), (v) replacing the word
“covenants” with the word “covenant” in clause (B) thereof and (vi) deleting the
words “and clause (n) below” in the proviso thereto.


(pp)    Section 7.03(h) of the Credit Agreement is hereby amended by (i)
replacing the content of clause (w)(2) of the first proviso thereto with the
words “the Fixed Charge Coverage Ratio would be not less than 2.00 to 1.00 on a
Pro Forma Basis”, (ii) replacing the word “covenants” with the word “covenant”
in clause (w)(3) of the first proviso thereto and (iii) replacing the words “the
Sponsor” in clause (y) of the first proviso thereto with the words “issuers
similar to the Borrower at the time of the incurrence of such Indebtedness”.


(qq)    Section 7.03(n) of the Credit Agreement is hereby amended by deleting
the parenthetical phrase therein in its entirety.


(rr)    Section 7.03(r) of the Credit Agreement is hereby amended and restated
in its entirety as follows:


“other Indebtedness of the Borrower or any Restricted Subsidiary (including, for
the avoidance of doubt, Guarantees (“Specified Loan Party Guarantees”) by Loan
Parties of Indebtedness (“Other Non-Loan Party Indebtedness”) of Restricted
Subsidiaries that are not Guarantors that is permitted under other provisions of
this Section 7.03) so long as, both immediately prior to and after giving effect
to the incurrence thereof on a Pro Forma Basis, (1) no Default shall exist or
would result therefrom and (2) (x) if such Indebtedness is unsecured, the Fixed
Charge Coverage Ratio would be not




--------------------------------------------------------------------------------

12

less than 2.00 to 1.00 on a Pro Forma Basis and (y) if such Indebtedness is
secured, the Senior Secured Leverage Ratio would be no greater than 4.00 to
1.00; provided that (A) if such Indebtedness is secured, (x) (I) it is secured
by all or any portion of the Collateral on a junior basis to the Liens securing
the Obligations and the holders of such Indebtedness, or a trustee or collateral
agent on their behalf, shall have become party to the Second Lien Intercreditor
Agreement, (II) it is secured by a Lien on property or assets of Restricted
Subsidiaries that are not Loan Parties; provided that Specified Loan Party
Guarantees may not be secured by such property or assets of such Restricted
Subsidiaries pursuant to this Section 7.03(r) or (III) it is secured by a
combination of (I) and (II) above and (y) it is not secured by a Lien on any
property or assets of the Loan Parties other than Collateral; (B) the terms and
conditions of such Indebtedness, and, in the case of Specified Loan Party
Guarantees, the Other Non-Loan Party Indebtedness Guaranteed thereby, do not
provide for any mandatory prepayment or redemption, prepayment or redemption at
the option of the holder thereof, or similar mandatory prepayment provisions,
other than, subject to reinvestment rights no less favorable to the Borrower
than those under this Agreement and to terms providing for the prior repayment
of the Obligations, upon the occurrence of a change of control or similar event,
asset sale or casualty or condemnation event and customary acceleration rights
following an event of default, in each case that is customary for Indebtedness
of such type (but in any event, that is not more restrictive than the terms of
this Agreement); and (C) the terms and conditions of such Indebtedness, and, in
the case of Specified Loan Party Guarantees, the Other Non-Loan Party
Indebtedness Guaranteed thereby (other than provisions relating to original
issue discount, upfront fees and interest rates, margins, rate floors and
prepayment or redemption premiums), taken as a whole, are not materially less
favorable to the Borrower and its Restricted Subsidiaries than the terms of this
Agreement (provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)); provided, further, that,
notwithstanding anything contained in the Loan Documents to the contrary, the
principal amount of any Indebtedness incurred pursuant to this Section 7.03(r)
by Restricted Subsidiaries that are not Guarantors shall not at any time
outstanding exceed $50,000,000 in the aggregate.”
(ss)    Section 7.06 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (e) thereof, (ii) redesignating clause (f)
thereof as clause (g) thereof, and inserting the following new clause (f)
immediately following clause (e) thereof:




--------------------------------------------------------------------------------

13



“(f) so long as no Default shall have occurred and be continuing or would result
therefrom and both immediately prior to and immediately after giving effect
thereto, the Total Leverage Ratio, calculated on a Pro Forma Basis, is less than
2.00 to 1.00, the Borrower or any Restricted Subsidiary may make any Restricted
Payment; and”


(tt)    Section 7.06(g) of the Credit Agreement (as redesignated pursuant to
Section 4(qq)(ii) above) is hereby amended by (i) amending and restating clause
(i) thereof in its entirety as follows:


“(i) $50,000,000 less (1) the aggregate amount of Investments made pursuant to
clause (iii) to the proviso to the first sentence of Section 7.02(n) and (2) the
aggregate amount of prepayments, redemptions, purchases, defeasances or other
payments in respect of Junior Financings prior to their scheduled maturity made
pursuant to Section 7.13(a)(C),”.
(uu)    Section 7.11 of the Credit Agreement is hereby amended and restated in
its entirety as follows:


“SECTION 7.11    Financial Covenant. Permit the First Lien Leverage Ratio as of
the last day of any Test Period (beginning with the Test Period ending on March
31, 2014) to be greater than 5.00 to 1.00. Any provision of this Agreement that
contains a requirement for the Borrower to be in compliance with the covenant
contained in this Section 7.11 prior to the time that this covenant is otherwise
applicable shall be deemed to require that the First Lien Leverage Ratio for the
applicable Test Period not be greater than 5.00 to 1.00.”
(vv)    Section 7.13(a) of the Credit Agreement is hereby amended by (i)
replacing the word “and” immediately before clause (B) thereof with a comma and
(ii) inserting the following clause (C) immediately before the semi-colon at the
end of clause (B) thereof:


“and (C) $50,000,000 less (1) the aggregate amount of Investments made pursuant
to clause (iii) to the proviso to the first sentence of Section
7.02(n) and (2) the aggregate amount of Restricted Payments made pursuant to
Section 7.06(g)(i)”.
(ww)    Section 8.05(a) of the Credit Agreement is hereby amended by replacing
the word “covenants” with the word “covenant” in the two places such word occurs
in the first sentence thereof.


SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Borrower represents and warrants to each of the
Lenders and the Administrative Agent that at the time of and immediately after
giving effect to this Agreement, the borrowing of the Refinancing Term Loans,
the establishment of the Replacement Revolving Credit Commitments and the other
transactions contemplated hereby: (a) the representations and warranties of the
Borrower




--------------------------------------------------------------------------------

14

and each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document are true and correct in all material respects on and as of
the date hereof; provided that, to the extent that any such representation and
warranty specifically refers to an earlier date, such representation and
warranty was true and correct in all material respects as of such earlier date;
provided, further that any such representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language is or was true
and correct in all respects on such respective dates (it being understood and
agreed that the reference in Section 5.16 of the Credit Agreement to the
“Closing Date” shall be deemed to be a reference to the Second Amendment
Effective Date and the reference in such Section 5.16 to the “Transaction” shall
be deemed to refer to the transactions contemplated hereby) and (b) no Default
exists, or would result from the consummation of the transactions contemplated
hereby, including the borrowing of the Refinancing Term Loans or the application
of proceeds thereof or the establishment of the Replacement Revolving Credit
Commitments.


SECTION 6. Other Agreements. The parties hereto hereby agree that this Agreement
shall constitute (a) the notice with respect to the establishment of Refinancing
Term Loans required pursuant to Section 2.17(a) of the Credit Agreement and (b)
the notice with respect to the establishment of Replacement Revolving Credit
Commitments required pursuant to Section 2.18(a) of the Credit Agreement.


SECTION 7. Effectiveness. This Agreement shall become effective as of the date
(the “Second Amendment Effective Date”) on which each of the following
conditions shall have been satisfied:


(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Agreement that, when taken together, bear the signatures of (i) the
Borrower, (ii) each Subsidiary Guarantor, (iii) each Refinancing Term Lender,
(iv) each Replacement Revolving Credit Lender, (v) each L/C Issuer and (vi) the
Swing Line Lender;


(b) the Administrative Agent shall have received such board resolutions,
secretary’s certificates, officer’s certificates and other documents with
respect to the Borrower in connection with this Agreement, the borrowing of the
Refinancing Term Loans, the establishment of the Replacement Revolving Credit
Commitments and the other transactions contemplated hereby, in each case, as the
Administrative Agent may reasonably request and in form and substance consistent
with such resolutions, certificates and documents delivered on the First
Refinancing Term Loan Amendment Effective Date;


(c) the Administrative Agent shall have received a favorable legal
opinion, dated as of the Second Amendment Effective Date and addressed to the
Administrative Agent and the Lenders, from Davis Polk & Wardwell LLP, New York
counsel to the Loan Parties, with respect to the Loan Parties, this Agreement
and the Credit Agreement as amended by this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent;




--------------------------------------------------------------------------------

15



(d) the Administrative Agent shall have received a certificate attesting to the
Solvency of the Loan Parties (taken as a whole) on the Second Amendment
Effective Date after giving effect to the borrowing of the Refinancing Term
Loans, the application of proceeds thereof, the establishment of the Replacement
Revolving Credit Commitments and the consummation of the other transactions
contemplated hereby, from the chief financial officer or treasurer of the
Borrower, in form and substance consistent with such certificate delivered on
the Closing Date;


(e) (i) The Administrative Agent shall have received (x) a Committed Loan Notice
with respect to the Refinancing Term Loans setting forth the information
specified in Section 2.02 of the Credit Agreement, (y) a notice of prepayment
with respect to the prepayment in full of the Tranche B Term Loans and the
Tranche C Term Loans required to be made pursuant to Section 2.05(a)(i) of the
Credit Agreement (the “Term Loan Prepayment”) and (z) a notice of the
refinancing of all outstanding Revolving Credit Commitments with the Replacement
Revolving Credit Commitments pursuant to Sections 2.06(a) and 2.18(a) of the
Credit Agreement, and (ii) substantially contemporaneously with the other
transactions contemplated hereby, the Borrower shall have (x) made the Term Loan
Prepayment, (y) repaid all outstanding Revolving Credit Loans, if any (the
“Revolving Credit Loan Repayment”), and (z) in the case of each of the preceding
clauses (x) and (y), paid all amounts required to be paid by it in connection
therewith;
(f) The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Act, requested by the
Administrative Agent or the Lenders a reasonable period of time prior to the
Second Amendment Effective Date; and
(g) the Administrative Agent shall have received payment of all fees and other
amounts due and payable on or prior to the Second Amendment Effective Date
(including the fees payable pursuant to Section 8 and any fees payable to the
joint lead arrangers and joint bookrunners pursuant to any other agreement
related hereto) and, to the extent invoiced at least one Business Day prior to
the Second Amendment Effective Date, reimbursement or payment of all reasonable
and documented out-of-pocket costs and expenses required to be reimbursed or
paid by the Borrower hereunder or any other Loan Document.
The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Effective Date, and such notice shall be conclusive and binding.
SECTION 8. Fees in respect of Refinancing Term Loans.The Borrower shall pay to
the Administrative Agent on the Second Amendment Effective Date, for the account
of each Refinancing Term Lender, a fee in an amount equal to 0.25% of the




--------------------------------------------------------------------------------

16

principal amount of such Refinancing Term Lender’s Refinancing Term Loans on the
Second Amendment Effective Date.


SECTION 9. Reaffirmation of Guaranty and Security. The Borrower and each other
Loan Party, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Agreement, the Collateral Documents continue to be in full
force and effect and (b) affirms and confirms its guarantee of the Obligations
and the pledge of
and/or grant of a security interest in the Collateral to secure such
Obligations, all as provided in the Collateral Documents as originally executed,
and acknowledges and agrees that such guarantee, pledge and/or grant continue in
full force and effect in respect of, and to secure, such Obligations under the
Credit Agreement and the other Loan Documents, including the Refinancing Term
Loans, the Replacement Revolving Credit Commitments and any Replacement
Revolving Credit Loans made pursuant thereto.


SECTION 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement shall be effective as delivery of an original executed
counterpart hereof. The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.


SECTION 11. Governing Law; Jurisdiction; Waiver of Jury Trial. The provisions of
Sections 10.16 and 10.17 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.


SECTION 12. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.


SECTION 13. No Novation; Effect of this Agreement. Except to the extent
satisfied by the Term Loan Prepayment or the Revolving Credit Loan Repayment,
this Agreement shall not extinguish the Obligations for the payment of money
outstanding under the Credit Agreement or discharge or release the lien or
priority of any Loan Document or any other security therefor or any guarantee
thereof, and the liens and security interests existing immediately prior to the
Second Amendment Effective Date in favor of the Collateral Agent for the benefit
of the Secured Parties securing payment of the Obligations are in all respects
continuing and in full force and effect with respect to all Obligations. Except
as expressly provided, nothing herein contained shall be construed as a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Credit Agreement or instruments guaranteeing
or securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith. Nothing
expressed or implied in this Agreement or any other document contemplated hereby
shall be construed as a release or other discharge of the Borrower under the
Credit Agreement or the Borrower or any other Loan Party under any Loan Document
from any of its obligations and




--------------------------------------------------------------------------------

17

liabilities thereunder, and except as expressly provided or to the extent
satisfied by the Term Loan Prepayment or the Revolving Credit Loan Repayment,
such obligations are in all respects continuing with only the terms being
modified as provided in this Agreement. The Credit Agreement and each of the
other Loan Documents shall remain in full force and effect, until and except as
modified hereby. Except as expressly set forth herein, this Agreement shall not
by implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Except as expressly provided, nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. This Agreement shall constitute a Refinancing Term Loan
Amendment, a Replacement Revolving Credit Facility Amendment and a Loan Document
for all purposes of the Credit Agreement and the other Loan Documents. Each
Guarantor further agrees that nothing in the Credit Agreement, this Agreement or
any other Loan Document shall be deemed to require the consent of such Guarantor
to any future amendment to the Credit Agreement.


[Remainder of this page intentionally left blank]












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
ORBITZ WORLDWIDE, INC., as the Borrower
 
by
/s/ Katherine L. Abbott
 
 
Name: Katherine L. Abbott
 
 
Title: Vice President and Treasurer



















































































[Signature Page to Refinancing Term Loan Amendment No. 2 and
Replacement Revolving Credit Facility Amendment No. 1]


--------------------------------------------------------------------------------





19


 
INTERNETWORK PUBLISHING CORPORATION
NEAT GROUP CORPORATION
O HOLDINGS INC.
ORBITZ, INC.
ORBITZ, LLC
ORBITZ AWAY LLC
ORBITZ FINANCIAL CORP.
ORBITZ FOR BUSINESS, INC.
ORBITZ WORLDWIDE, LLC
OWW FULFILLMENT SERVICES, INC.
TRIP NETWORK, INC.


 
by
/s/ Katherine L. Abbott
 
 
Name: Katherine L. Abbott
 
 
Title: Vice President and Treasurer

































































[Signature Page to Refinancing Term Loan Amendment No. 2 and
Replacement Revolving Credit Facility Amendment No. 1]






--------------------------------------------------------------------------------



20


 
ORBITZ TRAVEL INSURANCE
SERVICES, LLC


 
by
/s/ Barney Harford
 
 
Name: Barney Harford
 
 
Title: Chief Executive Officer



























































































[Signature Page to Refinancing Term Loan Amendment No. 2 and
Replacement Revolving Credit Facility Amendment No. 1]




--------------------------------------------------------------------------------



21


 
CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Administrative
Agent, Refinancing Term Lender, a
Replacement Revolving Credit Lender, an
L/C Issuer and Swing Line Lender


 
by
/s/ Judith Smith
 
 
Name: Judith Smith
 
 
Title: Authorized Signatory
 
by
/s/ Michael D'Onofrio
 
 
Name: Michael D'Onofrio
 
 
Title: Authorized Signatory









































































[Signature Page to Refinancing Term Loan Amendment No. 2 and
Replacement Revolving Credit Facility Amendment No. 1]




--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A., as a Replacement Revolving Credit Lender and an L/C
Issuer


 
by
/s/ Sandeep S. Parihar
 
 
Name: Sandeep S. Parihar
 
 
Title: Vice President


--------------------------------------------------------------------------------



 
SUNTRUST BANK, as a Replacement Revolving Credit Lender and an L/C Issuer




 
by
/s/ Brian Guffin
 
 
Name: Brian Guffin
 
 
Title: Director


--------------------------------------------------------------------------------



 
JEFFERIES FINANCE LLC, as a Replacement Revolving Credit Lender


 
by
/s/ J. Paul McDonnell
 
 
Name: J. Paul McDonnell
 
 
Title: Managing Director


--------------------------------------------------------------------------------



 
MORGAN STANLEY BANK, N.A., as a Replacement Revolving Credit Lender




 
by
/s/ Jonathon Rauen
 
 
Name: Jonathon Rauen
 
 
Title: Authorized Signatory


--------------------------------------------------------------------------------



 
CITIBANK, N.A., as a Replacement Revolving Credit Lender




 
by
/s/ Servaas Chorus
 
 
Name: Servaas Chorus
 
 
Title: Director/SCO





--------------------------------------------------------------------------------



SCHEDULE I
Refinancing Term Commitments
Refinancing Term Lenders
Refinancing Term Commitment
Credit Suisse AG, Cayman Islands Branch
$450,000,000
TOTAL
$450,000,000


--------------------------------------------------------------------------------



SCHEDULE II
Replacement Revolving Credit Commitments
Replacement Revolving Credit Lenders
Replacement Revolving Credit Commitment
Credit Suisse AG, Cayman Islands Branch
$20,000,000
SunTrust Bank
$19,000,000
Morgan Stanley Bank, N.A.
$15,000,000
JPMorgan Chase Bank, N.A.
$12,500,000
Jefferies Finance LLC
$12,500,000
Citibank, N.A.
$1,000,000
TOTAL
$80,000,000



